DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The Office Action is in response to the application filed May 11, 2020. Amended claims 1, 2, 4-6, 8, 9, 11-19, 22, 23, 25, and 27 are being examined on the merits herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



 	Claims 1, 2, 4, 6, 8, 9, 11-19, 22, 23, 25, and 27 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while enabling for brimonidine and dexmedetomidine for the first composition and phenylephrine for the second composition in enhancing or inducing pupil dilation, does not reasonably provide enablement for enhancing or inducing dilation with first composition comprising any alpha-2 selective agonist or beta adrenoreceptor antagonist and second composition comprising any alpha-1 agonist as set forth in the instant claims. The specification does not provide sufficient information that any alpha-2 selective agonist or beta adrenoreceptor and alpha-1 agonist are capable of enhancing or inducing pupil dilation. Thus, the terms alpha-2 selective agonist, beta adrenoreceptor and alpha-1 agonist are very broad as cited in claims 1, 2, 4, 6, 8, 9, 11-19, 22, 23, 25, and 27.
 	 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification does not provide sufficient information that all alpha-2 selective agonists or beta adrenoreceptors and alpha-1 agonists are capable of promoting pupil dilation.
	The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required
undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of 
The Nature of the Invention: 	All of the rejected claims are drawn to an invention which pertains to a method of 
inducing or enhancing dilation with the administration of a first composition comprising any alpha-2 selective agonist or beta adrenoreceptor antagonist and a second composition comprising any alpha-1 agonist and kits thereof as described in the instant claims. The nature of the invention is complex in that it encompasses the treatment of said ailment using a wide array of compounds encompassed by the terms alpha-2 selective agonist, beta adrenoreceptor, and alpha-1 agonist. 

Breadth of the Claims: 	The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims. The claims encompass methods of inducing or enhancing dilation and kits thereof by administering by a wide array of compounds encompassed by the terms alpha-2 selective agonist, beta adrenoreceptor, and alpha-1 agonist. There are countless possible compounds encompassed by said agents for the treatments claimed. The claims are therefore much broader than the enabling disclosure.
Guidance of the Specification:  	The applicant has not demonstrated sufficient guidance provided in the form of administration profiles, combination ratios of the active agents or reference to the same in the prior art to provide a skilled artisan with sufficient guidance to practice the instant 
	
Working Examples: 	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of inducing or enhancing pupil dilation.  A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 27 USPQ2d 1510 (CAFC). The disclosure does not demonstrate sufficient evidence to support the applicant's claim to the inducing or enhancing of pupil dilation. There are not sufficient working examples or data from references of the prior art to provide a nexus between those examples and a method of treating said ailment with the embraced compounds.
	Applicant provides examples of the effectiveness of apraclonidine, brimonidine, dexmedetomidine on pupil dilation followed by phenylephrine administration (see Example 2).  It is evident from applicant’s data that not all alpha-2 selective agonists. and beta adrenoreceptors are effective in enhancing or inducing pupil dilation. Apraclonidine, a compound embraced by the first composition demonstrates that not 

    PNG
    media_image1.png
    240
    693
    media_image1.png
    Greyscale

Therefore, it is evident that not all alpha-2 selective agonist and beta adrenoreceptors in a “first composition” are effective in enhancing or inducing pupil dilation.

Nature and predictability of the invention 
The nature of the invention is directed towards medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(7). The Quantity of Experimentation Necessary: 	In order to practice the claimed invention, one of skill in the art would have to first envision a combination of an appropriate pharmaceutical carrier, a dosage for each compound as encompassed by alpha-2 selective agonist, beta adrenoreceptor, and alpha-1 agonist, the duration of treatment, route of treatment, etc. and, in the case of 
 	Genetech, 108 F.3d at 1366 states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable." 	Therefore, methods of inducing or enhancing dilation and kits thereof by administering the first composition comprising any alpha-2 selective agonist or beta adrenoreceptor antagonist and second composition comprising any alpha-1 agonist of the claims is not considered to be enabled by the instant specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1, 2, 4, 6, 8, and 13-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Alfonso (Journal of Cataract & Refractive Surgery, 1988).
	Alfonso teaches a method of enhancing pupil dilation comprising an α-adrenergic agonist used after pretreatment with an adrenergic -blocker (abstract), thereby meeting the limitations of claim 1.	
 	Alfonso teaches one hour pre-operatively, all patients received one drop of timolol 0.5%, followed ten minutes later by two drops of phenylephrine 2.5% (page 79, column 1, “Subject and Methods” section), thereby meeting the limitations of claims 2, 4, 6, 8, and 13-19. 
 	Based on the foregoing reasons, the instant claims are deemed anticipated over the cited art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 9, 11, 12, 22, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Alfonso (Journal of Cataract & Refractive Surgery, 1988) as applied to claims 1, 2, 4, 6, 8, and 13-19 in the 102(a)(1) rejection above.
Alfonso is discussed above.
Alfonso teaches the administration of phenylephrine ten minutes after the administration of timolol (page 79, column 1, “Subject and Methods” section). 
 	Alfonso does not specifically teach wherein the second composition is
administered to the subject after a period of time ranging from about 1 hour to about 30 days, or from about 1 day to about 10 days, after administration of the first composition, as required by the limitations of claim 9 and wherein the first composition is administered to the subject two or more times before the second composition is administered, as required by claim 11.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Additionally, Alfonso does not teach a kit comprising the first and second composition of the instant claims 22, 23, 25, and 27. 
 	It is well-settled law that combining printed instructions and an old product into a kit will not render the claimed invention non-obvious even if the instructions detail a new use for the product. See In re Negai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). Further, the inclusion of a package insert or label showing the "the name of drug, dosage, dosage form, route of administration, indication and direction of use" of a pharmaceutical composition is mandated by 21 CFR 201.57 and is therefore obvious to one of ordinary skill in the art. 

. 

Conclusion
Claims 1, 2, 4, 6, 8, 9, 11-19, 22, 23, 25, and 27 are not allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.


/SAHAR JAVANMARD/           Primary Examiner, Art Unit 1627